*522OPINION
LARSEN, Justice.
Appellant, Reuben Brunson, was convicted in a non-jury trial of murder of the third degree in the fatal beating of Crystal Hooks in Philadelphia, Pennsylvania, on December 19, 1976. Following the denial of post-trial motions, appellant was sentenced to a term of imprisonment of five to fifteen years. This direct appeal followed.
Appellant’s sole contention is that two statements given by him to police should have been suppressed, and thus not introduced at his trial, because at the time the statements were given, appellant was in such poor condition mentally and physically as to render the statements involuntary.
After careful consideration of the record and briefs, we have found this issue to be without merit.
Judgment of sentence affirmed.